CALABRESI, Circuit Judge, concurring:
I concur in the court’s holding and in the reasoning needed to support that holding. I also join all of the court’s opinion except Part 1(B), which discusses both qualified immunity and whether a claim of delay plus actual prejudice is sufficient to allege a deprivation of property cognizable under the due process clause. I decline to join this portion of the opinion because our holding, in Part 1(C), fully disposes of the issue before us and renders Part 1(B) unnecessarily broad dicta. Given the conclusion that the availability of Article 78 proceedings means that the plaintiffs have received all the process that they are due, it is, I think, undesirable (a) to reach out to say that, because the plaintiffs’ rights were not clearly established when the defendants acted, the defendants enjoy qualified immunity and (b) to reach out yet further to suggest, even tentatively, that the plaintiffs were not in fact deprived of a protected property interest at all. I write separately to underscore the fact, readily conceded in the court’s opinion, that all such comments are dicta,1 and to express my view that these questions are best left to another day. See United States v. U.S. Gypsum, Co., 333 U.S. 364, 402, 68 S.Ct. 525, 92 L.Ed. 746 (1948) (Frankfurter, J., concurring) (“[T]he Court confessedly deals with an issue that ‘need not be decided to dispose of this case.’ Deliberate dicta, I had supposed, should be deliberately avoided.”).
In Part 1(B), the majority’s opinion expresses “deep reservations” about the notion that delay to a plaintiffs legal claim plus actual prejudice to that claim can constitute a property deprivation that triggers due process protections. In reaching its conclusion, the majority speculates about issues of law and fact which are both much closer and much harder than the opinion suggests. I believe that were the issues properly before a panel of this court, we might well conclude that unwarned-of delay plus actual prejudice could in appropriate circumstances deprive a plaintiff of a property interest that triggers due process rights. Compare Logan v. Zimmerman Brush Co., 455 U.S. 422, 434, 102 S.Ct. 1148, 71 L.Ed.2d 265 (1982) (holding that a violation of due process occurred when an administrative error caused the Illinois Fair Employment Practices Commission to hear a plaintiffs anti-discrimination claim after the expiration of a statutorily mandated limitations period, with the result that the delay finally and irrevocably extinguished the plaintiffs claim in every forum),2 with Polk v. Kra-*178marshy, 711 F.2d 505, 509 (2d Cir.1983) (finding that no violation of due process transpired when an administrative delay merely deprived a plaintiff of a particular forum for pursuing an antidiscrimination claim and the plaintiff made no plausible showing that this delay prejudiced the assertion of the claim itself, given that the claim remained fully viable in some other forum).3 Accordingly, I cannot join the majority’s attempt to preclude through its advisory comments a full discussion of issues which can only be adequately treated if and when they are squarely presented by a future case.4
I believe that the majority opinion’s discussion of qualified immunity in Part 1(B)(1) is also unnecessary, and thus as much dicta as its discussion of delay plus actual prejudice in Part 1(B)(2). Unlike the court’s comments on the delay plus actual prejudice theory, however, qualified immunity could have been the basis of a narrower-and hence generally more suitable — resolution of this case. Under this approach, we would have begun by rejecting the plaintiffs’ claims for money damages on the ground of qualified immunity. In doing so, we would have observed that the plaintiffs delay plus actual prejudice theory has not been clearly established, even to date. Moreover, although the Supreme Court has said, in County of Sacramento v. Lewis, 523 U.S. 833, 841 n. 5, 118 S.Ct. 1708, 140 L.Ed.2d 1043 (1998), that courts of appeals confronted with a qualified immunity defense should ordinarily establish underlying rights before ruling on qualified immunity, we have previously read this mandate as not applying in certain “appropriate cases.” Horne v. Coughlin, 191 F.3d 244, 248 (2d Cir.1999). And we would have explained why this is such a case.5
*179We would then have rejected the plaintiffs’ claim for injunctive relief on the ground that a plaintiff seeking an injunction in federal court must demonstrate that there is a real danger that the act she seeks to have enjoined will actually take place. This, we would have noted, requires more than the mere possibility or fear that the action will occur. See, e.g., Rondeau v. Mosinee Paper Corp., 422 U.S. 49, 60, 95 S.Ct. 2069, 45 L.Ed.2d 12 (1975). Finally, we would have pointed out that the very fact that the defendants in this case enjoy qualified immunity presupposes a finding that defendants have not, up to this point, committed any acts that they reasonably believed to be unconstitutional. Because federal courts should not enjoin state officials’ future conduct, absent specific evidence that these officials have flouted or are likely to flout reasonably discernable constitutional commands, and because there is no reason to think that state officials will not, in the future, and on their own, warn claimants of the delays inherent in the administrative process and thereby eliminate any undue prejudice that such delays might otherwise cause, no current basis for an injunction would exist.
I repeat that none of this discussion of the effects of a finding of qualified immunity is needed to decide this case. I outline it only to point out that, on this basis, too, reaching the merits of the plaintiffs’ delay plus actual prejudice theory is unnecessary. And this fact makes the majority’s dicta with respect to the latter theory yet more troublesome. Comments on constitutional questions, and, in particular, comments on difficult ones, should generally be avoided by courts where alternative grounds for decision are available. Cf. Hutchinson v. Proxmire, 443 U.S. 111, 122, 99 S.Ct. 2675, 61 L.Ed.2d 411 (1979). And they should even more likely be avoided when, as here, there exist not one but two relatively narrow grounds that completely decide the case.

. The opinion twice notes that the bulk of the discussion in Part 1(B) is not necessary to deciding the case before us. Thus, the opinion states that,
[rjegardless of whether a property deprivation occurred, it is plain that the members of subclasses A and B were afforded procedures [in the form of New York State Article 78 suits] that satisfied the Fourteenth Amendment's due process requirement.
[See Majority Op. at 167]. And, presumably in light of this recognition, the opinion makes clear that it
need not finally resolve whether actual prejudice to a cause of action following a period of extreme government delay is sufficient to make out a property deprivation, or whether instead the government action must flatly extinguish the cause of action before a property deprivation can be made out.
[See Majority Op. at 167].


. The Supreme Court noted that the plaintiff might have been able to seek a post-termination remedy through an independent State tort action, but expressly held that this possi*178bility did not provide the plaintiff with constitutionally adequate process. Id. at 346-37, 97 S.Ct. 2434.


. Cf. Tulsa Prof'l Collection Servs., Inc. v. Pope, 485 U.S. 478, 488, 108 S.Ct. 1340, 99 L.Ed.2d 565 (1988); Kraebel v. New York City Dep’t of Hous. Pres. and Dev., 959 F.2d 395, 405 (2d Cir.1992); Isaacs v. Bowen, 865 F.2d 468, 477 (2d Cir.1989). In an analogous area of constitutional law, eminent domain jurisprudence, the Supreme Court has also suggested that although "mere fluctuations" in property value during an unsuccessful condemnation proceeding are simply "incidents of ownership,” government action that causes "extraordinary delay" in "the process of governmental decisionmaking" may constitute "a 'taking' in the constitutional sense.” Agins v. Tiburon, 447 U.S. 255, 263 n. 9, 100 S.Ct. 2138, 65 L.Ed.2d 106 (1980).


. Judge Meskill's concurring opinion goes beyond the majority in its determination to decide what is not before this court. In doing so, it reads narrowly cases it does not like, ' ignores language damaging to its position that is found in those cases, and instead emphasizes language — that could appropriately be described as dicta — in cases it favors. It then seeks to define as unworkable a "formula” that has hardly been presented, let alone refined into a holding that might guide lower courts. I think it is unwise to engage, in dicta, in a discussion of whether what past opinions have said is dicta or holding. And I also do not wish to argue in the abstract about the feasability of holdings that a court might someday make in appropriate cases. It is enough to say that Judge Meskill's reading of the cases leaves me unconvinced, and hence, all the more determined to leave any analysis of these cases, and of the practicality of rules that might be derived from them, to the time, if ever, when a case or controversy properly presents the issues to us.


.For example, reaching the substance of the plaintiffs' delay plus actual prejudice claim requires addressing difficult questions of constitutional law. Moreover, since persons in the plaintiffs’ position will normally seek, as the plaintiffs themselves have sought, injunc-tive relief, "[tjhere is no reason to believe that the [delay plus actual prejudice theory] will repeatedly, or over substantial time, escape judicial review in federal court by reason of qualified immunity.” Horne, 191 F.3d at 250. Under such circumstances, the Sacramento suggestion loses much of its force.